ORDER
PER CURIAM
Reginald Wilson (“Movant”) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion without a hearing because the record does not refute his claims that: 1) his counsel was ineffective for advising him that if he pleaded guilty to possession of a controlled substance in Cause No. 1322-CR04771-01 he would be sentenced concurrently to the felony sentence he had previously received for second-degree burglary in Cause No. 1122-CR01563-01; and that 2) the court and his plea counsel failed to inform him and ensure he understood he could receive up to forty years’ imprisonment if he pleaded guilty in Cause No. 1322-CR04771-01.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).